Citation Nr: 1717195	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected dyshidrotic eczema.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Muskogee, Oklahoma. 

In December 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2015 and June 2016, the Board remanded these claims for further evidentiary development, to include obtaining outstanding VA and private mental health treatment records.  Such development having been accomplished, the case is once again before the Board for further appellate review.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, namely the increased evaluation for dyshidrotic eczema, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in combat or was exposed to a stressor event in service corroborated by credible supporting evidence. 

2.  An acquired psychiatric disability is not shown to have been manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and no current psychiatric disability is shown to be etiologically related to his period of active duty service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the matter of service connection for an acquired psychiatric disorder decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, it is noted that a VA examination in connection with the Veteran's claim is not warranted.  He claims that he has PTSD as a result of flying to North Vietnam "in early 1975" "on a fact finding mission to identify any heroin manufacturing plants" and engaging in "a firefight" on the return trip.  April 2013 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), see also Board hearing transcript.  His private mental health treatment records also include his assertion of being involved in combat in Vietnam.  However, as explained further herein, the Board finds that there is no credible evidence supporting his assertions of being sent on a fact finding mission and/or engaging in a firefight/combat in Vietnam.  Because he was not engaged in combat with the enemy; a verified noncombat stressor, or one related to fear of hostile or enemy action consistent with the circumstances of service, is required.  However, such stressor is not shown in this case.  Moreover, there is no indication that any other psychiatric disability is related to service.  Thus, a remand for a VA examination with regard to any acquired psychiatric disability, to include anxiety, depression, and PTSD, is not required.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the matter of service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran's DD 214 shows his military occupational specialty was Marine Mechanics and he served aboard the USS Constellation.  His service treatment records show he was found physically/psychologically qualified for the nuclear training program and submarine duty in October 1972 and June 1973 and served aboard the USS Daniel Webster (June 1974) and the USS Constellation (from at least May 1975 to September 1976, his date of separation from service).

The Veteran's service treatment records (STRs) are negative for complaints of, or treatment for, an acquired psychiatric disability.  On his 1972 Report of Medical History for separation purposes, he denied ever having had depression or excessive worry.  His corresponding Report of Medical Examination reflects that he had a normal psychiatric examination. 

Review of the records shows that the initial post-service report of mental health complaints was not until March 2011, when he requested to be seen in the mental health clinic.  He endorsed symptoms of active hallucinations, both auditory and visual (he reported seeing people who talk to him, telling him that he is not worth anything.)  He reported no past psychiatric history and had never been seen in a mental health setting.  The Veteran reported having served on a submarine and then later on an aircraft carrier, he reported no combat and did not endorse traumatic events related to service other than feeling claustrophobic on the submarine.  He recalled 2 fellow soldiers who committed suicide.  He recalled being disciplined in the military for drug use and reported daily use of multiple drugs (LSD, opium, alcohol and other drugs) which continued after discharge (he quit drinking 3-4 months previously.)  The Veteran did not endorse symptomatology meeting the criteria for PTSD based on DSM-IV (Diagnostic and Statistical Manual of Mental Disorders- 4th edition).  VA treatment records show the Veteran reported having trouble sleeping for years and "seeing 'people'" with whom he has conversations primarily at night and who tell him he is not worth anything.  A June 2011 treatment report notes that the Veteran presented with concerns about PTSD and was evaluated.  He reported "a long history of substance abuse and sustained remission for about 2 years."  The Veteran did not meet the criteria for PTSD and instead identified concerns about depression, lack of coping skills and hallucinations.  The assessment was mood disorder, not otherwise specified (NOS); anxiety, NOS and methamphetamine, alcohol, LSD abuse - full sustained remission per patient (last used any drugs 2 years ago.)  

In May 2012, VA made a Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  It is noted that the Veteran had not provided a statement regarding the stressor(s) that have caused his PTSD.   See VA Memorandum dated May 15, 2012.  

As noted above, in an April 2013 statement, the Veteran recalled flying to North Vietnam in "early 1975" "on a fact finding mission to identify any heroin manufacturing plants" and engaging in "a firefight" on the return trip in which 3 members of the mission were injured.  He recalled carrying one of the injured, a lieutenant, for 3 days and the lieutenant talked to him during this time ("told him the route to pick-up"); however, upon arrival, he "was told the lieutenant had died about 3 days before."  See April 2013 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).

During his December 2013 Board hearing, it was noted that the Veteran served aboard an aircraft carrier and submarine where he was the ship's machinery mechanic.  The Veteran testified that, in late 1974 or early 1975, he was getting transferred from his nuclear submarine to an aircraft carrier and was in a temporary transport in the Philippines when he "was picked up by helicopter and transported to South Vietnam with 5 other people" and was "sent on a mission to document ... selling heroine and morphine to North Vietnamese and trading them for arms."  He recalled being "dropped in" for 3 days, taking pictures and coming back out.  However, on the way out, the group "got into a firefight" when the Veteran "picked up the lieutenant" and "carried him on [his] shoulder for 3 days."  The lieutenant "told [the Veteran] how to get back" and, when they got back, the Veteran was debriefed "for about a week and a half because [the lieutenant] had been dead for 3 days but he talked to [the Veteran] the whole time."  Since that incident, the Veteran recalled seeing "dead people all over the place."  

VA treatment records include a positive PTSD screen in July 2013 and August 2014.  These records are silent as to a stressor.

February 2016 private psychiatric hospitalization records show the Veteran reported he "saw a lot of dead people and that led to his posttraumatic stress disorder."  These records include diagnoses of severe major depression, PTSD, severe alcohol use disorder, alcohol intoxication and alcohol withdrawal.  Private treatment records also include a February 2016 "Intake No Medical Services" report which notes that the Veteran reported a history of trauma consisting of: physical abuse/neglect, domestic violence, verbal/emotional abuse, witness to violence and war-combat.  These records note that the Veteran is a "Vietnam combat veteran."  It is also noted that the Veteran reported the onset of his psychiatric illness in "1975 after combat experience in Cambodia and right before [he] got married" and his "[p]sychosis symptoms include seeing unfamiliar dead people who tell [him he is] a piece of [excrement]."  The assessment was PTSD and alcohol abuse with alcohol-induced psychotic disorder with hallucinations.  These records also include a March 2016 assessment of PTSD and depression.  

PTSD

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-5).  Id.; see also 38 C.F.R. § 4.125(a). 

The newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in October 2013 (the Board subsequently remanded the appeal in February 2015 and June 2016).  Thus, the newer DSM-5 does not apply to the present case. 

VA treatment records note an initial positive PTSD screen in July 2013 and private treatment records show an initial diagnosis of PTSD in February 2016, based on the Veteran's claims of Vietnam combat service and unverified stressors during such service.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b).  Otherwise, the law requires verification of a claimed stressor.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Additionally, the Board notes that regulations governing PTSD eliminate the requirement for corroboration of the occurrence of a claimed in-service stressor if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

In regards to the stressor alleged by the Veteran in the present case, records show (and he has reported) service on a submarine and on an aircraft carrier.  Although the Veteran alleges involvement in a firefight upon return from the "fact finding mission" in Vietnam/Cambodia and he claimed Vietnam combat service during private treatment in February 2016; there is no documentation that he engaged in combat, he originally reported no combat service during his initial March 2011 VA mental health clinic consultation and his subsequent assertions of combat trauma are not supported by the contemporaneous service records.  Therefore, entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f)(2) (pertaining to combat veterans) is not warranted. 

Further, there is no evidence in the file that the Veteran was treated for or complained of PTSD or PTSD symptoms in service.  Therefore, the only avenue for entitlement to service connection for PTSD that would not require corroboration is based upon "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).

The Veteran has not described any stressor resulting in fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service (in a submarine and on an aircraft carrier).  Accordingly, 38 C.F.R. § 3.304(f)(3) does not apply.  As such, in order for service connection to be granted, corroboration of his stressors is required.

The Board finds that there is no competent credible evidence which supports the Veteran's allegations of being sent on a fact finding mission to locate a heroin manufacturing plant and/or engaging in a firefight/combat in Vietnam.  As noted above, the Veteran's MOS was a mechanic (Marine Mechanics).  The record does not support a finding, and the Board finds it less than reasonable, that a mechanic would have been tasked to go on a fact finding mission into Vietnam/Cambodia (where he encountered enemy fire and carried a dead soldier who talked to him, guiding him to the pick-up destination).  In addition, these statements have not been shown by competent credible evidence to be accurate (the Veteran has previously stated that he served in a submarine and on an aircraft carrier and had no combat service).  His subsequent assertions of Vietnam combat service have been nothing more than a broad assertion without detail.  

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; however, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Considering all lay and medical evidence of record, the Board finds the Veteran is not a reliable reporter with respect to significant aspects of his personal history due to his inconsistent statements regarding service stressors.  Further, his reliability is in question in part due to his other psychiatric disabilities, with symptoms that include hallucinations and hearing voices.  Therefore, the Board finds that the Veteran is, on the whole, an unreliable historian, and his description of events in service is not credible.

As such, based on the Veteran's reported historical inaccuracies, the Board finds that any diagnosis of PTSD was based on inaccurate factual premise and an unverified stressor.  Further, the Veteran did not meet the criteria for PTSD upon initial mental health examination in March and June 2011. 

Accordingly, the Board finds that service connection for PTSD is not warranted as the preponderance of the evidence weighs against the claim.  As such, the benefit of the doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder other than PTSD (anxiety and depression).  His mental health treatment records show that his psychiatric symptoms have also been diagnosed as anxiety and depression.  

In addition to the requirement of service connection noted above, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, where a veteran served ninety days or more of active service, certain chronic disabilities (such as psychosis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time post service (one year for psychosis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

The Veteran's STRs do not show that he sought treatment for psychiatric symptoms during service and his service separation examination and concurrent report of medical history are negative for psychiatric complaints or findings.  Thus, a chronic disability was not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted.

The Board further finds that a psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  Indeed, the record shows that the Veteran's initial mental health treatment was in March 2011 and this psychiatric symptoms were first diagnosed as mood disorder, anxiety and drug and alcohol abuse, many years after service.  Specifically, the Veteran did not start complaining of or receiving treatment for any psychiatric condition until March 2011.  Therefore, continuity of symptomatology has not been established, and service connection for a psychiatric disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.

What remains for consideration is whether the Veteran's current disability may somehow otherwise be related to his service.  See 38 C.F.R. § 3.303(d).  While the Veteran's treatment records note diagnoses of anxiety and depression and his alleged exposure to violence and combat during service in Vietnam, as was discussed above, the Board considered whether an examination is necessary; however, his service records do not show that he served in combat (including in Vietnam) and his recollections regarding his service and stressors therein have been found not credible.  As such, an examination to ascertain whether he has a diagnosis of a psychiatric disorder related to his service would serve no useful purpose.  Regarding the various psychiatric diagnoses in the record, to include anxiety and depression, there is nothing in the record that suggests they may somehow be etiologically related to the Veteran's service, other than based on his unreliable recollections.  

The Veteran is not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  

Finally, as to the diagnoses of drug and alcohol abuse, the Board finds that the Veteran's substance abuse (drugs and alcohol) constitutes willful misconduct.  The Board emphasizes that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  The benefit-of-the-doubt doctrine is, therefore, not for application and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is denied. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


